Exhibit 10.13

ULTA BEAUTY, INC.

AMENDED AND RESTATED 2011 INCENTIVE AWARD PLAN

OPTION AGREEMENT - CERTIFICATE

The following evidences a grant of an option (the “Option”) to purchase shares
of common stock of Ulta Beauty, Inc. (the “Company”) pursuant to the Amended and
Restated Ulta Beauty, Inc. 2011 Incentive Award Plan (the “Plan”) to the
following individual and upon the following terms:

 

Name:

 

  

Address:                

Grant Date:    Exercise Price Per Share:    Total Number of Shares Granted:   
Type of Option:   

If designated as an Incentive Stock Option, this Option is intended to qualify
as an Incentive Stock Option as defined in Section 422 of the Code; provided,
however, that to the extent that it does not so qualify that portion which does
not so qualify shall be treated as a Non-Qualified Stock Option.

Unless otherwise defined herein, capitalized terms shall have the same meanings
as set forth in the Plan.

1. Vesting Schedule. The Option shall vest and become exercisable based on
Optionee’s continued service as an Employee, Director or Consultant to the
Company on the following dates and according to the following schedule:

[ADD VESTING SCHEDULE]

Notwithstanding the foregoing, the Option will be fully vested and exercisable
if (i) Optionee has a Termination of Service by reason of death or Disability or
(ii) Optionee’s Termination of Service without Cause within twelve (12) months
following a Change in Control. If Optionee has a Termination of Service for
Cause, then the Option will be forfeited, whether or not previously vested, and
all rights Optionee may have to exercise the Option shall immediately terminate.
For this purpose “Cause” shall mean, as determined in the sole discretion of the
Administrator, the Optionee’s (i) commission of a felony; (ii) dishonesty or
misrepresentation involving the Company; (iii) serious misconduct in the
performance or non-performance of his or her responsibilities to the Company
(e.g. gross negligence, willful misconduct, gross insubordination or unethical
conduct); and (iv) if Optionee is an employee of the Company, violation of any
material condition of employment.



--------------------------------------------------------------------------------

Award holders who terminates other than For Cause; If combined age and length of
service at time of retirement are equal or greater than 70, the stock option
award holder can have one year from termination date to exercise vested stock
options instead of the ninety (90) days currently provided to a terminated
option holder. No additional vesting of options can occur – only an extended
length of time to exercise the vested option.

2. Option Period. The Option shall be valid for a term commencing on the Grant
Date and will expire the earliest of: (i) ten (10) years from the Grant Date;
(ii) the date three (3) months after the Optionee ceases to be a Service
Provider for any reason other than death, or Disability; (iii) the date twelve
(12) months after the Optionee ceases to be a Service Provider by reason of
death, or Disability or (iv) the date Optionee ceases to be a Service Provider
for reasons of Cause.

3. Exercise. The Option may be exercised at any time during its term to the
extent vested. If Optionee has a Termination of Service any unvested portion of
the Option will terminate and will no longer be exercisable. The Option may not
be exercised for fractional shares. In order to exercise the Option, Optionee
shall be required to execute such forms and provide such notice as the Company
may require from time to time. The Option will not be deemed exercised until the
Exercise Price for each share, plus any required tax withholding is delivered to
the Company. The Exercise Price may be paid pursuant to any method allowable
under the Plan.

4. Non-Compete, Non-Solicitation and Confidential Information. The grant of this
Option is subject to the Optionee’s either consenting to or having already
consented to and abiding by the terms of the Confidential Information &
Restrictive Covenants Agreement.

5. Withholding. The Company has the authority to deduct or withhold, or require
Optionee to remit to the Company, an amount sufficient to satisfy applicable
federal, state, local and foreign taxes arising from this Option. Optionee may
satisfy his or her tax obligation, in whole or in part : (i) with the consent of
the Company, by having the Company withhold shares otherwise to be delivered
with a fair market value equal to the minimum amount of the tax withholding
obligation; (ii) with the consent of the Company, by having the Optionee
surrender to the Company previously owned Common Stock with a fair market value
equal to the minimum amount of the tax withholding obligation; (iii) by payment
in cash or check; or (iv) with the consent of the Company, by delivery of a
notice that the Optionee has placed a market sell order with a broker with
respect to shares then issuable upon exercise of the Option, and that the broker
has been directed to pay a sufficient portion of the net proceeds of the sale to
the Company in satisfaction of the withholding amount; provided that payment of
such proceeds is then made to the Company upon settlement of such sale.

6. No Additional Rights. Participation in the Plan is voluntary. The value of
the option is an extraordinary item of compensation outside the scope of
Optionee’s employment contract, if any. As such, the option is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments,

 

2



--------------------------------------------------------------------------------

bonuses, long-service awards, pensions or retirement benefits or similar
payments unless specifically and otherwise provided in such plans. Rather, the
awarding of an option under the Plan represents a mere investment opportunity.

7. Not Transferable. This Option is not transferable except by will or the laws
of descent and distribution.

8. Limitations on Plan Rights. This Option is granted under and governed by the
terms and conditions of the Plan. By acceptance of this Option Optionee
acknowledges and agrees that the Plan is discretionary in nature and may be
amended, cancelled, or terminated by the Company, in its sole discretion, at any
time. The grant of an option under the Plan is a one-time benefit and does not
create any contractual or other right to receive a grant of options or benefits
in lieu of options in the future. Future grants of options, if any, will be at
the sole discretion of the Company, including, but not limited to, the timing of
the grant, the number of stock options, vesting provisions, and the exercise
price. The Plan has been introduced voluntarily by the Company and in accordance
with the provisions of the Plan may be terminated by the Company at any time. By
acceptance of this Option, Optionee consents to the provisions of the Plan and
this Agreement. Defined terms used herein shall have the meaning set forth in
the Plan, unless otherwise defined herein.

 

COMPANY: ULTA BEAUTY, INC., a Delaware corporation By:     Name:     Title:    

 

3